Citation Nr: 1002493	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1977 to 
October 1985 and had two-and-a-half years of prior active 
service.  In addition, he had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina denied the issues on appeal.  

Following receipt of notification of that determination, the 
Veteran perfected a timely appeal with respect to the denial 
of his service connection claims.  In August 2004, the Board 
denied these issues.  In April 2005, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the Board's decision, pursuant to a Joint Motion.  In April 
2006, the Board remanded the Veteran's appeal to the RO, 
through the Appeals Management Center (AMC), in Washington, 
DC for further evidentiary development and due process 
procedures.  

A personal hearing before a decision review officer at the RO 
was scheduled in June 2007.  In a letter dated two days prior 
to the hearing, the Veteran's attorney asked that the RO 
cancel the hearing.  The attorney explained that the Veteran 
was unable to attend the hearing due to his disabilities.  
Following completion of the requested actions, as well as a 
continued denial of the Veteran's service connection claims, 
the AMC, in November 2007, returned his claims folder to the 
Board for further appellate review.

In July 2008 and April 2009, the Board remanded the Veteran's 
appeals regarding the claims of entitlement to service 
connection for residuals of a left shoulder injury and 
entitlement to service connection for a lumbosacral spine 
disorder to the RO, through the AMC, in Washington, DC for 
further evidentiary development.



FINDINGS OF FACT

1.  There is no medical evidence of any residuals of a left 
shoulder injury or lumbosacral spine disorder during service 
or within one year of separation from service.

2. The medical evidence does not link any current residuals 
of a left shoulder injury or lumbosacral spine disorder to 
the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A lumbosacral spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Pheobe Convenient Care, Jackson Family Medical 
Center, Coastal Internal Medicine, Wilmington Surgicare, 
Sports Plus, and Drs. R.T., A.J., S.P., S.D., D.E., E., and 
A.B.  The appellant was afforded VA medical examinations in 
September 2003, July 2008, and September 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a left shoulder injury and entitlement to 
service connection for a lumbosacral spine disorder.  The 
Veteran contends that his current left shoulder condition is 
due to an in service car accident and his current lumbosacral 
spine disorder is due to physical training in service.

The Veteran's service treatment records reveal that in 
January 1978 he complained of left shoulder pain due to an 
injury playing basketball.  Upon examination, he was found to 
have no swelling and a muscle strain was diagnosed.  In April 
1979 he again complained of shoulder pain after a collision 
while playing football.  The Veteran's service treatment 
records also reveal that he was involved in a motor vehicle 
accident in December 1983.  He was subsequently treated for 
right shoulder, scapula, and right posterior neck pain.  He 
complained of and was treated for back pain on motion.

Upon examination at separation from active service in 
September 1985 the Veteran was not noted to have any spine or 
other musculoskeletal abnormalities.  The reports of 
subsequent periodic examinations regarding the Veteran's Army 
Reserve service dated in June 1988, July 1991, July 1993, and 
February 1999, do not note any spine or other musculoskeletal 
abnormalities.

The Veteran's post service treatment records include 
September 1994 and August 1996 lumbar spine X-rays, which did 
not reveal any abnormalities.  

In a VA outpatient treatment record, dated in January 1999, 
the Veteran was noted to complain of a remote history of 
"right" shoulder pain with a five-day history of severe 
"right" shoulder pain.  The Veteran stated that his pain 
was aggravated by shoulder movements, he was able to raise 
his left upper extremity above his head only with assistance 
from his right arm, the pain kept him from sleeping at night, 
and he rated the pain as 10/10 on a pain scale.  Objective 
examination revealed that he was in moderate distress sitting 
with his left arm held to his chest in adduction.  
Musculoskeletal examination revealed no redness, swelling, 
muscle tenderness, or warmth.  The Veteran's shoulder 
movements were possible but the range of motion was limited 
secondary to pain, and the pain was aggravated by extension 
and abduction of the shoulder.  X-rays of the left shoulder 
were obtained and interpreted as showing adequate range of 
motion, no fracture, dislocation, bone destruction, 
degenerative changes, or calcification.  The radiologist's 
impression was a normal left shoulder.  The examiner's 
assessment was possible rotator cuff tendonitis and rule-out 
bursitis.

In a November 1999 VA treatment note the Veteran was reported 
to complain of left shoulder pain.  He stated that his left 
shoulder pain was worsening and that over-the-counter 
medication only relieved his pain for 1 to 2 hours.  Physical 
examination of the Veteran revealed no clubbing, cyanosis, or 
edema in his extremities, no tenderness, swelling, or redness 
in the left shoulder, and limited lateral/forward motions but 
no backward motion limits.  The assessment was chronic 
shoulder pain.

In a VA treatment note, dated in April 2002, the Veteran was 
noted to complain of left shoulder pain.  He stated that he 
had been involved in a motor vehicle accident in 1983 with 
questionable shoulder dislocation and, since that time, he 
had experienced episodic pain (once or twice a year) not 
related to exertion where he had left shoulder pain for a 
couple of weeks.  The Veteran also stated that his pain was 
located in the anterior shoulder and radiated down in to his 
biceps.  The Veteran's January 1999 left shoulder X-rays were 
noted.  Physical examination revealed a full range of motion 
at the left shoulder joint, both active and passive, no bony 
abnormality, tenderness at the biceps tendon, and pain with 
flexion against resistance.  X-rays of the left shoulder were 
obtained and interpreted as showing no evidence of 
abnormality in the glenohumeral or acromioclavicular joints 
and the bony structures and soft tissues were all 
unremarkable.  The radiologist's impression was a normal left 
shoulder.  The examiner's assessment was questionable biceps 
tendonitis.

In his Notice of Disagreement, received at the RO in November 
2002, the Veteran stated that his left shoulder injury had 
occurred during service and resulted in a later diagnosis of 
bursitis.  He stated that his left shoulder pain was very 
severe and had worsened continually since service.  He also 
stated that, during in-service field exercises at Fort Hood, 
Texas, he had been carried to a field hospital and diagnosed 
with frostbite on his fingers.  He stated further that he 
experienced a lot of difficulty with his fingers due to his 
claimed in-service cold injury and could not do any outside 
work because of his hands.  Finally, the Veteran stated that 
he had injured his back during service while doing physical 
training at an indoor gymnasium.  And, in a statement on his 
substantive appeal (VA Form 9) received at the RO in August 
2003, the Veteran stated that he had injured his shoulder 
twice during service, his fingers changed color whenever he 
handled "any cold substance" and made it difficult for him 
to grasp objects, he had injured his back during service, and 
he had undergone surgery to cut his toenails during service 
in 1979.

Attached to the Veteran's substantive appeal was a letter 
from a private physician concerning his claimed service-
connected conditions.  In this July 2003 letter, the 
physician stated that he had known the Veteran for 
approximately 1 year and had reviewed his medical records.  
The Veteran stated that he had injured his back several times 
and had incurred a "frostbite injury."  He reported 
injuring his back doing physical therapy in 1977 and in a 
motor vehicle accident in 1983.  He also stated that the 
Veteran had incurred a frostbite injury in 1978 which 
"subsequently resulted in a Raynaud's phenomenon type 
reaction."  His symptoms and tests were extremely consistent 
with an intermittent herniating disc in the L4-5 region 
produced by his two reported traumas to his back.  It also 
was noted that Raynaud's phenomenon was in his hands with 
dysesthsias (or abnormal sensations) and peripheral vascular 
changes that was a reactive inflammatory process from his 
previous reported frostbite injury.  The private examiner 
concluded that the Veteran's symptoms were related to the 
reported in-service injuries.

In March 2003 the Veteran underwent a private X-ray of the 
lumbar spine, which revealed a sclerotic lesion overlying the 
left sacroiliac joint.  The vertebral body stature and 
alignment were maintained and there was no spondylolysis or 
listhesis.
A private magnetic resonance imaging (MRI) scan of the lumbar 
spine was normal.  

On VA (fee-based) examination in September 2003, the Veteran 
complained that he had injured his left shoulder after a hard 
fall while playing basketball during service in 1978 and also 
complained of intermittent degenerative disc symptoms since 
1978.  He stated that he had been diagnosed with bursitis, 
arthritis, and tendonitis, and described his symptoms as 
chronic left shoulder pain.  He also stated that he could not 
work, clothe himself, or reach due to his left shoulder pain, 
his shoulder felt like he had "pins sticking in them 
constantly" and this pain was constant.  The VA examiner 
noted that the Veteran had been discharged from the U.S. Army 
Reserves in December 2000 and stated that he had reviewed the 
Veteran's medical records.  He reported that he could brush 
his teeth, walk, climb stairs, and dress himself at times, 
but he could not cook, shower, shop, vacuum, garden, drive a 
car, take out the trash, or push a lawn mower due to his left 
shoulder pain.  He had been employed as a manager of a 
finance services office since 1987.  

The objective physical examination of the Veteran's left 
shoulder revealed that he refused to sit up or stand up 
straight and was tilted to the right severely, his gait was 
normal although difficult to describe, there was no evidence 
of heat, redness, swelling, or effusion in the left shoulder, 
and he held the left shoulder in an attitude that allowed 
absolutely no flexion, abduction, external or internal 
rotation.  There was no evidence of muscle loss around the 
left shoulder girdle or the left arm, all of the muscles were 
in excellent condition, and there were no signs of atrophy 
whatsoever.  He had a full range of motion in the left 
shoulder on flexion, abduction, and external and internal 
rotation, although the examiner stated that the Veteran 
experienced pain on range of motion testing.  X-rays of the 
left shoulder were obtained and interpreted as showing no 
evidence of fracture, dislocation, soft tissue abnormality, 
or any changes suggesting erosive or degenerative arthritis.  
The radiologist's impression was a negative left shoulder and 
it was noted that, in spite of the reported history of 
bursitis, no specific evidence of bursitis was noted.  The VA 
examiner noted that the Veteran was "absolutely 
uncooperative as far as examining is concerned...[and] 
grimaces, grunts, and moans with the slightest bit of 
movement."  However, the examiner observed that the Veteran 
had no problem moving his left shoulder as he left the 
examination room and got into a car to leave.  This examiner 
concluded that the Veteran "is malingering or feigning his 
symptoms."  

The objective physical examination of his lumbar spine 
revealed no evidence of radiation pain on movement, no muscle 
spasm, bilateral muscle tenderness in both paravertebral 
areas on the right and left of the lower spine and in the 
mid-line, straight leg raising was positive bilaterally, 
there were no signs of radiculopathy, there was a limited 
range of motion throughout because of pain, but there was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion testing of the lumbar spine 
showed severe limitation of motion.  X-rays of the lumbar 
spine were obtained and interpreted as showing a normal 
lumbar spine.  

After completing physical examination of the Veteran in 
September 2003, the VA examiner diagnosed status-post injury 
to the left shoulder, with no residual findings and no 
pathology to render a (more definitive) diagnosis.  The 
examiner stated that there were only subjective complaints of 
pain and there was no objective evidence of muscle atrophy or 
weakness of the left shoulder.  The examiner also diagnosed 
mild and intermittent degenerative disc disease, L4-5, and 
noted complaints of completely debilitating pain in the lower 
back and objective evidence of extreme limitation of range of 
motion.  In discussing the Veteran's condition, the VA 
examiner stated that the symptoms were obviously feigned.  
This examiner concluded that it was not at least as likely 
that the Veteran's current problems were related to the motor 
vehicle accident that he had in service in 1983.  This 
examiner stated that, if the Veteran had incurred any 
significant injuries as a result of this accident, he could 
not have remained in service.

In January 2005 the Veteran was treated at Sports Plus.  He 
reported left shoulder pain with symptoms aggravated by 
prolonged static positioning and supine lying.  Pain was 
noted to be found throughout the entire left shoulder and the 
proximal aspect of the left upper arm.  No opinion was 
rendered regarding the etiology of the Veteran's left 
shoulder pain.

The Veteran was treated consistently for left shoulder pain 
by Dr. D.E. from October 2003 to June 2005.  In January 2005 
he underwent arthroscopic surgery of the left shoulder.  The 
preoperative diagnosis was left shoulder impingement, 
bicipital tendinitis, AC arthritis.  The postoperative 
diagnosis was left shoulder impingement, bicipital 
tendinitis, AC arthritis, labral tear, partial rotator cuff 
tear.  However, Dr. D.E. did not render any opinion regarding 
the etiology of the Veteran's left shoulder condition.

Statements of fellow servicemen, dated in June 2005, state 
that the Veteran's physical condition degenerated due to his 
left shoulder and back conditions while he was in service.

The Veteran was treated by Dr. A.J. from March 2003 to June 
2006.  In March 2003 the Veteran reported that his back pain 
began while he was in service.  He was diagnosed with 
probable lumbar spondylosis with radiculopathy and chronic 
back pain.  In September 2003 he complained of tenderness in 
his shoulders bilaterally.  He was diagnosed with biceps 
tendinitis rule out acromioclavicular strains.  In a private 
treatment note, dated in March 2006, he complained of aching 
lower back with pain radiating down the L5 distribution to 
the lateral aspects of the thighs.  After examination he was 
diagnosed with acute exacerbation of back pain.  In May 2006, 
he complained of back pain.  After physical examination the 
Veteran was diagnosed with lumbar spondylosis with 
radiculopathy.  However, Dr. A.J. did not render any opinion 
regarding the etiology of the Veteran's conditions.

In June 2007 Dr. R.T. submitted a statement indicating that 
the Veteran was diagnosed with L4/L5 back condition and 
degenerative disc disease of the lumbar spine.  Dr. R.T. did 
not render an opinion regarding the etiology of the Veteran's 
back condition.

In July 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  He reported that he had 
injured his low back in an incident in the early 1980's.  
After examination, he was diagnosed with lumbosacral strain 
with right S1 and bilateral L5 radiculopathies.  The examiner 
indicated that "due to the lack of documentation, [he] was 
unable to connect the single incident in service to the 
present condition without resort to speculation."

In July 2008 the Veteran was also afforded a VA C&P joints 
examination.  He reported left shoulder pain and attributed 
the pain to a motor vehicle accident in December 1983.  The 
examiner stated that the note of treatment from the December 
1983 motor vehicle accident did not mention any left shoulder 
problem.  The examiner further noted that there was one note 
of shoulder strain in 1978 and no other documentation of any 
shoulder condition until 2003.  After examination, he was 
diagnosed with left shoulder impingement with degenerative 
joint disease status post decompression with residuals.  The 
examiner stated that "due to lack of documentation, [he was] 
unable to connect the present l[eft] shoulder problem to the 
service incidents without resort to speculation."

In a private treatment note, dated in October 2008, the 
Veteran was reported to be treated for back pain.  No opinion 
regarding the etiology of the Veteran's condition was 
offered.

In September 2009 the Veteran was afforded a VA C&P joints 
examination.  He reported that both of his shoulders were 
injured in a motor vehicle accident in 1983 and that his left 
shoulder started to bother him in 2002.  After examination, 
he was diagnosed with left shoulder tendinitis postoperative 
impingement surgery and distal clavicle resection.  After a 
thorough review of the claims folder, including a recitation 
of the history of his condition, the examiner rendered the 
opinion that it is less likely than not that the Veteran's 
current left shoulder condition had its onset in service.  
The examiner rendered the rationale that there was no 
indication of a left shoulder injury during the 1983 car 
accident and that the Veteran's service treatment records do 
no support the presence of any chronic left shoulder 
condition although there is treatment for a short term 
condition in 1978.  The examiner noted that the first 
indication of any left shoulder pain after service was dated 
in approximately 1999 and more problems began in 2002.

In September 2009 the Veteran was also afforded a VA C&P 
spine examination.  He reported that his back and neck were 
injured first while playing basketball in service and that 
his back continued to hurt.  He stated that his back was 
reinjured in a motor vehicle accident in 1983.  After 
examination, he was diagnosed with lumbar spine degenerative 
disc disease with electromyographic evidence of right S1 and 
bilateral L5 radiculopathy.  After a thorough review of the 
claims folder, including a recitation of the history of his 
condition, the examiner rendered the opinion that it is less 
likely than not that the Veteran's current lumbar spine 
condition had its onset in service.  The examiner provided 
the rationale that his service treatment records did not 
reveal any evidence of a chronic lumbar spine condition and 
that the only mention of back pain was in a routine physical 
in 1982.  The examiner noted that the Veteran denied back 
pain on subsequent physicals.  The examiner reported that 
chronic back pain onset in about 2003 and that the Veteran 
repeatedly reported to his physician that the back pain began 
with a 1983 car accident.  The examiner stated that the 
service treatment records do not support the Veteran's 
statements in that there was no indication of any injury to 
the low back connected to the 1983 car accident.

The Board finds that entitlement to service connection for 
residuals of a left shoulder injury is not warranted.  The 
Board acknowledges that the Veterans' service treatment 
records reveal that he was treated for complaints of left 
shoulder pain.  However, upon examination at separation from 
active service and upon subsequent periodic examination in 
conjunction with his Army Reserve service, he was not found 
to have any musculoskeletal abnormalities.  His post service 
treatment records do not reveal any complaint of any shoulder 
pain until January 1999.  As noted above, X-ray evaluation of 
his shoulder in January 1999 was reported to be normal.  The 
Board notes that the Veteran has submitted statements of 
individuals who served with him who indicate that he had left 
shoulder problems in service.  He has been afforded a number 
of examinations regarding the etiology of his left shoulder 
condition.  After examination in September 2003, the examiner 
indicated that if the Veteran had sustained any significant 
injuries as a result of the accident, he could not have 
remained in service.  After examination in September 2009 the 
examiner rendered the opinion that the Veteran's left 
shoulder condition was less likely as not related to the 
Veteran's active service.  The examiner reasoned that there 
was no evidence of any chronic left shoulder condition until 
approximately 1999.  There is no medical evidence associating 
his left shoulder condition with his active service or with 
the reported motor vehicle accident.  As there is no evidence 
associating the Veteran's current left shoulder condition 
with his active service, and in particular with the motor 
vehicle accident in service, the Veteran's claim of 
entitlement to service connection for residuals of a left 
shoulder injury must be denied.

The Board finds that entitlement to service connection for a 
lumbosacral spine disorder is also not warranted.  The Board 
acknowledges that the Veterans' service treatment records 
reveal that he had been treated for complaints of back pain.  
However, upon examination at separation from active service 
and upon subsequent periodic examination in conjunction with 
his Army Reserve service, he was not found to have any 
musculoskeletal abnormalities.  His post service treatment 
records do not reveal any complaint or treatment for any back 
pain until September 1994 when he underwent a lumbar spine X-
ray that did not reveal any back abnormalities.  His post 
service treatment records reveal that he had complained of 
and had been treated consistently for a low back condition.  
However, no opinion regarding the etiology of his back 
condition was rendered during the Veteran's treatment.  The 
Board acknowledges that in a July 2003 statement a private 
physician rendered the opinion that the Veteran's symptoms 
were related to his injuries in service; however, the Board 
notes that the examiner did not provide any rationale for the 
opinion and as such, the Board affords the opinion little 
probative weight.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  After examination in September 2003, 
the examiner indicated that the Veteran's symptoms were 
exaggerated or feigned.  After VA examination in September 
2009 the examiner rendered the opinion that the Veteran's low 
back condition was less likely as not related to his active 
service, including a 1983 motor vehicle accident.  The 
examiner provided the rationale that there was no evidence of 
any treatment for any back condition at the time of the 
accident and that there was no evidence of any back condition 
until years after service.  As the preponderance of the 
medical evidence is against associating the Veteran's current 
lumbosacral spine disorder with the Veteran's service, 
entitlement to service connection for a lumbosacral spine 
disorder must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a left shoulder injury and lumbosacral spine 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for a lumbosacral spine 
disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


